 


109 HR 2324 IH: To amend title XVIII of the Social Security Act to extend coverage of orthopedic shoes under part B of the Medicare Program to individuals without diabetes who medically require them.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2324 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to extend coverage of orthopedic shoes under part B of the Medicare Program to individuals without diabetes who medically require them. 
 
 
1.Extending medicare coverage of orthopedic shoes to non-diabetic individuals 
(a)In generalSection 1861(s)(12) of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended— 
(1)in the matter before subparagraph (A)— 
(A)by striking subject to section 4072(e) of the Omnibus Budget Reconciliation Act of 1987,; and 
(B)by inserting or for an individual with another condition that a physician certifies as requiring such shoes after for an individual with diabetes; and 
(2)in subparagraph (A), by striking diabetic condition and inserting diabetic or other condition each place it appears. 
(b)Conforming amendmentSection 1834(j)(5)(F)(iii) of such Act (42 U.S.C. 1395m(j)(5)(F)(iii)) is amended to read as follows: 
 
(iii)therapeutic shoes as described in section 1861(s)(12),. 
(c)Effective dateThe amendments made by this section shall apply to shoes furnished on or after January 1, 2006. 
 
